Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Claim 5. The method of claim 1, wherein the treatment regimen results in an area under the plasma concentration time curve (AUC) for emtricitabine over 24 hours of 11 pg-hr/mL. Note, claim 1 is a method of prohibiting a human subject…. Example 1 in this application, which discloses the particular value of AUC recited herein, is for adult male rhesus macaques, not for human.
CLAIM INTERPRETATION

For the recitation of “prohibiting a human subject uninfected with immunodeficiency virus 1 (HIV-1) from becoming seropositive for self-replicating HIV-1 infection” in claim 1, “inhibiting a primate subject who has not been exposed to an immunodeficiency retrovirus from becoming infected with the  immunodeficiency retrovirus following exposure,” in claim 11, and “prohibiting a human immunodeficiency virus 1 (HIV-1) uninfected human subject from becoming infected with a HIV-1 virus” in claim 23, “prohibiting” and “inhibiting” are construed as hinder, restrain, impede, or suppress in the infection as shown in the application and all the evidences presented during the prosecution of all the parent applications. It is an inherent properties/function of the protecting  process. It is noted that the application provides no particular definition of “prohibiting”. 

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9.044,509 . Although the claims at issue are not identical, they are not patentably distinct from each other because ‘509 claims the protective method against immunodeficiency retrovirus in uninfected primate by oral administering an effective amount of emtricitabine (200 mg in particular) and effective amount of tenofovir or tenofovir disoproxil fumarate (300 mg in particular). Claims herein differ from those of ‘509 in that only tenofovir disoproxil fumarate is recited. 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,579,333. Although the claims at issue are not identical, they are not patentably distinct from each other because 333’ claims the protective method against immunodeficiency retrovirus in uninfected primate by administering an effective amount of emtricitabine (200 mg in particular) and effective amount of tenofovir or tenofovir disoproxil fumarate (300 mg in particular), wherein the administration may be carried out orally, subcutaneously or vaginally. Thus, the use of particular tenofovir compound and administration route recited in the claims of 333’ would have been obvious.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,937,191. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘191 claims the protective method against immunodeficiency retrovirus in uninfected primate by administering an effective amount of emtricitabine (200 mg in particular) and effective amount of tenofovir or tenofovir disoproxil fumarate (300 mg in particular), wherein the therapeutic  composition is tablet and the administration is oral administration. 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,335,423. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘423 claims the protective method against immunodeficiency retrovirus in uninfected primate by administering an effective amount of emtricitabine (200 mg in particular) and effective amount of tenofovir or tenofovir prodrug, wherein the administration is oral administration. It would have been obvious to use tenofovir disoproxil salt as the tenofovir prodrug as tenofovir disoproxil salts, such as tenofovir disoproxil fumarate, has been an old and well-known prodrug for tenofovir. Further, The optimization of a result effective parameter, e.g., effective amounts of therapeutic agents or the duration of the administration, is considered within the skill of the artisan.  Note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of copending Application No. 16/808,135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘135 claims a method of prohibit, inhibit, or prevent a primate or human uninfected with immunodeficiency retrovirus, or HIV, from acquiring the infection comprising orally administering to the subject a plurality of daily dose of tablet 200 mg emtricitabine and effective amount of tenofovir or produg, particularly, 300 mg of tenofovir disoproxil fumarate, . Thus, the claims herein are generic to the claims of ‘135.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/186559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘559 claims a method of protecting, a primate or human uninfected with immunodeficiency retrovirus, or HIV, from a self-replicating the infection comprising administering to the subject a pharmaceutically effective amounts of emtricitabine and tenofovir disoproxil salt,  particularly, 200 mg emtricitabine and effective amount of tenofovir or produg, particularly, 300 mg of tenofovir disoproxil fumarate; and a kit comprising the therapeutic agents and n instruction of the use.   Thus, the claims herein are generic to the claims of ‘559.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/186583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘583 claims a method of prohibit, or protecting a human uninfected with HIV, from being infected comprising orally administering to the subject a daily dose of formulation comprising 200 mg emtricitabine and effective amount of tenofovir or produg, particularly, 300 mg of tenofovir disoproxil fumarate; and a kit comprising the therapeutic agents used in the method and instruction for the use. Thus, the claims herein are generic to the claims of ‘583.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recites “The method of claim 1, wherein the treatment regimen results in an area under the plasma concentration time curve (AUC) for emtricitabine over 24 hours of 11 pg-hr/mL.” Claim 1 is drawn to claim 1 is a method of prohibiting a human subject…. The application provide no written description for administering 200 mg of emtricitabine to a human resulting in an area under the plasma concentration time curve (AUC) for emtricitabine over 24 hours of 11 pg-hr/mL. Example 1 describes:
“A dose of 22 mg/kg of tenofovir disoproxil fumarate (TDF) is given orally and 20 mg/kg of emtricitabine (FTC) given orally or subcutaneously to one group of adult male rhesus macaques. The 22 mg/kg TDF dose resulted in an area-under the plasma concentration-time curve over a 24 h interval (AUC) of 4.49 pg x hr/ml which was similar to the value of 5.02 pg x hr/ml observed in human receiving 300 mg of TDF. The dose of 20 mg/kg of FTC resulted in an AUC value (11 pg x hr/ml), also similar to that observed in humans receiving 200 mg of FTC orally (10.0 ± 3.12 pg x hr/ml)6.”  Thus, the application provide no written description that administering to a human 200 mg emtricitabine results in in an AUC value (11 pg x hr/ml). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627